DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21 and 31-39, drawn to an abrasive skin care appliance and a method of using the appliance, classified in A61B 17/54.
II. Claims 22-30, drawn to a method of making an abrasive skin care appliance, classified in B05D 2401/00.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed, an abrasive skin care appliance, can be made by another and materially different process, such as by etching, sputtering, vacuum deposition, etc. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
During a telephone conversation with Gary Oakeson on 2/2/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-21 and 31-39. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 18 and 36 are objected to because of the following informalities: 
The phrase “device a vibrational motor” in claim 18 line 2 is suggested to read -- device with a vibrational motor-- or --device having a vibrational motor-- in order to be grammatically correct.  
The phrase “wherein the comprises” in claim 36 line 2 is suggested to read --wherein-- or --wherein the method comprises-- in order to be grammatically correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “from about 25 um to about 250 um” in line 3 is confusing, as the metes and bounds of the claimed range are indefinite due to the term “about”. 
Regarding claim 14, the limitation “from about 3:1 to about 500:1” in line 3 is confusing, as the metes and bounds of the claimed range are indefinite due to the term “about”. 
Regarding claim 15, the limitation “a microdermabrasion device” in lines 3 is confusing, as it is unclear whether or not this is the same limitation as the microdermabrasion device claimed in line 2. 
Claim 20 recites the limitation "the microdermabrasion device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the secondary appliance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-10, 15, and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US 2014/0305458 A1).
Regarding claim 1, as best understood, Brewer discloses an abrasive skin care appliance (exfoliating heads with abrasive surface for smoothing the epidermis) (abstract), comprising a facial surface (surface 58) (Figs. 1-9; para. [0023]) having an abrasive matrix attached thereto (abrasive sections 60 including abrasive elements 84) (Figs. 1-9; para. [0023]), wherein the abrasive matrix comprises abrasive crystals having an average particle size from about 25 um to about 250 um (small abrasive particles of abrasive elements 84 are in the range of 45 to 250 microns) (para. [0040]) and a plurality of metal-containing particles associated with surfaces of the abrasive crystals (thin film coated onto the abrasive elements can be comprised of metals such as gold, silver, copper, zinc) (para. [0046]).
Brewer does not explicitly teach the plurality of metal-containing particles having an average particle size from 5 nm to 2 um.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer 2.54 um sized metal-containing particles to be in the claimed range of  5 nm to 2 um, as one of ordinary skill in the art would be capable of discovering optimum or workable ranges from routine experimentation given the general condition of the Brewer reference, which teaches an exemplary size very close to the claimed invention (see MPEP 2144.05(I) and MPEP 2144.05(II)).
Regarding claim 2, the modified Brewer teaches wherein the abrasive crystals include aluminum oxide particles (abrasive elements 84 can include aluminum oxide particles) (para. [0040]).
Regarding claim 4, the modified Brewer teaches wherein the abrasive crystals include diamond particles (abrasive elements 84 can include diamond particles) (para. [0040]).
Regarding claim 5, 
Regarding claim 6, the modified Brewer teaches wherein the abrasive matrix has a grit count of 80 to 280 (grit of 60-300, overlapping the claimed range; see MPEP 2144.05(I)) (para. [0041]).
Regarding claim 7, the modified Brewer teaches wherein the metal-containing particles include gold particles (thin-film can be gold) (para. [0046]).
Regarding claim 8, the modified Brewer teaches wherein the metal-containing 30particles include silver particles (thin-film can be silver) (para. [0046]).
Regarding claim 9, the modified Brewer teaches wherein the metal-containing particles include copper particles (thin-film can be copper) (para. [0046]).
Regarding claim 10, the modified Brewer teaches wherein the metal-containing 5particles include zinc particles (thin-film can be zinc) (para. [0046]).
Regarding claim 15, as best understood, the modified Brewer teaches wherein the abrasive skin care appliance is an insert or a pad shaped for associating with a microdermabrasion device (disc plate 54 holding the abrasive sections 60 is associated with the personal care appliance 22) (Figs. 1-2, 8-9; para. [0029]), or wherein the abrasive skin care appliance is attached to a microdermabrasion device (disc plate 54 holding the abrasive sections 60 is attached to the personal care appliance 22) (Figs. 1-2, 8-9; para. [0029]).
Regarding claim 31, Brewer discloses a method of rejuvenating a skin surface  (exfoliating heads with abrasive surface for smoothing the epidermis) (abstract), comprising applying a machine-actuated abrasive matrix on a skin surface (personal care appliance oscillates the abrasive surface of the exfoliating head over a subject’s skin) (abstract), wherein the abrasive matrix comprises abrasive crystals having an average particle size from 25 um to 
Brewer does not explicitly teach the plurality of metal-containing particles having an average particle size from 5 nm to 2 um.
However, Brewer does teach an example of the plurality of metal-containing particles having an average particle size of 0.00254 millimeters, or 2.54 microns (para. [0046]). This is close to the claimed values of 5 nm to 2 um, and thus one skilled in the art would be able to reasonably expect the Brewer reference metal-containing particles to have the same or very similar properties as the claimed invention (see MPEP 2144.05(I)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer 2.54 um sized metal-containing particles to be in the claimed range of  5 nm to 2 um, as one of ordinary skill in the art would be capable of discovering optimum or workable ranges from routine experimentation given the general condition of the Brewer reference, which teaches an exemplary size very close to the claimed invention (see MPEP 2144.05(I) and MPEP 2144.05(II)).
Regarding claim 32, the modified Brewer teaches further comprising depositing a plurality of the metal-containing particles on the skin surface while the machine-actuated abrasive matrix is in contact with the skin surface (in use during exfoliation, the abrasive surface is placed (i.e. deposited) on a user’s skin; the thin-coating is over the abrasive elements 80, and 
Regarding claim 33, the modified Brewer teaches wherein the abrasive crystals include aluminum oxide particles or diamond particles (abrasive elements 84 can include aluminum oxide or diamond particles) (para. [0040]).
Regarding claim 34, the modified Brewer teaches wherein the abrasive crystals have an average particle size from 40 um to 180 um (small abrasive particles of abrasive elements 84 are in the range of 45 to 250 microns, overlapping the claimed range; see MPEP 2144.05(I)) (para. [0040]), and the abrasive matrix has a grit count of 80 to 280 (grit of 60-300, overlapping the claimed range; see MPEP 2144.05(I)) (para. [0041]).
Regarding claim 35, the modified Brewer teaches wherein the metal-containing particles include gold, silver, copper, or zinc (thin-film can be gold, silver, copper, or zinc) (para. [0046]).
Regarding claim 36, Brewer discloses a method of therapeutically treating a skin surface  (exfoliating heads with abrasive surface for smoothing the epidermis) (abstract), comprising abrading a skin surface with an abrasive matrix of an abrasive skin care appliance (personal care appliance oscillates the abrasive surface of the exfoliating head over a subject’s skin) (abstract), wherein the comprises abrasive crystals having an average particle size from 25 um to about 250 um (small abrasive particles of abrasive elements 84 are in the range of 45 to 250 microns) (para. [0040]) and a plurality of metal-containing particles 25associated with surfaces of the abrasive crystals (thin film coated onto the abrasive elements can be comprised of metals such as gold, silver, copper, zinc) (para. [0046]).

However, Brewer does teach an example of the plurality of metal-containing particles having an average particle size of 0.00254 millimeters, or 2.54 microns (para. [0046]). This is close to the claimed values of 5 nm to 2 um, and thus one skilled in the art would be able to reasonably expect the Brewer reference metal-containing particles to have the same or very similar properties as the claimed invention (see MPEP 2144.05(I)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer 2.54 um sized metal-containing particles to be in the claimed range of  5 nm to 2 um, as one of ordinary skill in the art would be capable of discovering optimum or workable ranges from routine experimentation given the general condition of the Brewer reference, which teaches an exemplary size very close to the claimed invention (see MPEP 2144.05(I) and MPEP 2144.05(II)).
Regarding claim 37, the modified Brewer teaches wherein abrading the skin surface includes contacting the abrasive matrix with the skin surface (abrasive matrix of the exfoliating head is used to remove dead skin, and would thus contact the skin) (abstract) while the abrasive matrix is rotating at from 2,000 RPM to 7,000 RPM (oscillation of 90-300 Hz, which is equivalent to 5400-18000 RPM, overlapping the claimed range; see MPEP 2144.05(I)) (para. [0026]).
Regarding claim 38, the modified Brewer teaches wherein abrading the skin surface includes contacting the abrasive matrix with the skin surface (abrasive matrix of the exfoliating head is used to remove dead skin, and would thus contact the skin) (abstract) while the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer as applied to claim 1 above, and further in view of Grimes et al. (US 2004/0010269 A1).
Regarding claim 3, the modified Brewer teaches the invention as previously claimed, but does not teach wherein the abrasive crystals include 15magnesium oxide particles, sodium chloride particles, or sodium bicarbonate particles.
However, Grimes teaches a microdermabrasion composition (Grimes; abstract) wherein the abrasive crystals include 15sodium chloride particles or sodium bicarbonate particles (abrasive component can be made of sodium chloride or sodium bicarbonate particles) (Grimes; para. [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer abrasive crystals to include sodium chloride particles or sodium bicarbonate particles, as taught by Grimes, for the purpose of providing an effective skin-abrading system for microdermabrasion while minimizing abrasive irritation and harshness likely to cause skin damage from over- or improper use (Grimes; para. [0017]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer as applied to claim 1 above, and further in view of Rhoades (US 2006/0058714 A1) and Scott (see “The Durability and Hardness of Metals: Gold, Platinum, Silver and Metals Moh’s Scale of Hardness” article attached).
Regarding claim 11, the modified Brewer teaches the invention as previously claimed, but does not teach wherein the metal-containing particles include platinum particles or platinum alloy particles.
However, Rhoades teaches an apparatus with an abrasive attachment pad (Rhoades; abstract; para. [0047]) wherein particles with a hardness of three of greater are suitable for use in an abrasive pad for skin contact (Rhoades; para. [0047]). Moreover, Scott teaches platinum particles have a hardness of 4-4.5 (Scott; page 4, top section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer metal-containing particles to include platinum particles, as taught by Rhoades and Scott, for the purpose of providing the ensuring the metal-containing particles are suitable for an abrasive used on skin (Rhoades; para. [0021]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer as applied to claim 1 above, and further in view of Rhoades and Wurmb et al. (US 3,936,413).
Regarding claim 12, the modified Brewer teaches the invention as previously claimed, but does not teach wherein the metal-containing particles include salt particles of gold, silver, copper, zinc, or platinum.
However, Rhoades teaches an apparatus with an abrasive attachment pad (Rhoades; abstract; para. [0047]) wherein particles with a hardness of three of greater are suitable for use in an abrasive pad for skin contact (Rhoades; para. [0047]). Moreover, Wurmb teaches zinc sulfide, a zinc salt, has a hardness of 3.5 on the Moh’s scale (Wurmb; col. 2, lines 41-43).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer as applied to claim 1 above, and further in view of Roesch et al. (US 2009/0130217 A1).
Regarding claim 13, the modified Brewer teaches the invention as previously claimed, but does not teach wherein the metal-containing particles have an average particle size 15 nm to 1 um.
However, Roesch teaches a cosmetic preparation with nanoparticles as abrasives (Roesch; para. [0001]) wherein the metal-containing particles have an average particle size 15 nm to 1 um (nano-sized abrasive particles are sized from 10-100 nm; alternatively, metal oxides and metal salt particles have a diameter of less than 100 nm, preferably between 15-30 nm) (Roesch; paras. [0011-0012]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer metal-containing particles such that they have an average particle size 15 nm to 1 um, as taught by Roesch, for the purpose of ensuring the metal-containing particles are of a size to have good skin sensorial properties, good processing properties, and can be homogeneously distributed and stably dispersed effectively (Roesch; para. [0019]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer as applied to claim 1 above, and further in view of Murzynski (US 2011/0240055 A1).
Regarding claim 14, as best understood, the modified Brewer teaches the invention as previously claimed, but does not teach wherein the abrasive crystals and the metal-containing particles are present in the abrasive matrix at a weight ratio from about 3:1 to about 500:1.
However, Murzynski teaches an exfoliating pad having an exfoliating surface with a coating (Murzynski; Figs. 5; para. [0021]) wherein coating contains micro-sized particles and nano-sized particles present at a weight ratio from about 3:1 to about 500:1 (the nano-scale to micro-scale particle weight ratio is 1:20, meaning the micro-scale to nano-scale particle weight ratio is 20:1) (Murzynski; Fig. 5; para. [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer abrasive crystals (i.e. the larger particles) and the metal-containing particles (i.e. the smaller particles) such that they are present in the abrasive matrix at a weight ratio from about 3:1 to about 500:1, as taught by Murzynski, for the purpose of providing the Brewer device with a suitable specific weight ratio of larger-to-smaller particles.
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer as applied to claim 15 above, and further in view of Jansen et al. (US 2016/0106468 A1).
Regarding claim 16, the modified Brewer teaches the invention as previously claimed, including wherein the microdermabrasion 25device is a rotational microdermabrasion device (personal care appliance 22 is used to oscillate the exfoliating head in a rotational, translational, or combination thereof manner) (Brewer; Figs. 8-10; abstract) including a rotational motor to 
However, Jansen teaches a microdermabrasion device (Jansen; abstract) wherein the microdermabrasion 25device includes a vacuum to remove skin debris away from the abrasive matrix (vacuum system 100, where air is sucked into channel 110; microdermabrasion zone 240 surrounds the channel 110; vacuum is used to remove the stratum corneum layer of skin) (Jansen; Figs. 1a-2c; para. [0017]; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer device to include a vacuum, as taught by Jansen, for the purpose of providing a mechanism by which the exfoliated stratum corneum can be removed (Jansen; para. [0017]) and which promotes keeping the skin in contact with the device (Jansen; para. [0018]).
Regarding claim 17, the modified Brewer teaches wherein the rotational motor is rotatable at one or more setting from 2,000 RPM to 7,000 RPM (oscillation of 90-300 Hz, which is equivalent to 5400-18000 RPM, overlapping the claimed range; see MPEP 2144.05(I)) (Brewer; para. [0026]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer as applied to claim 15 above, and further in view of Reishus et al. (US 7,786,626 B2).
Regarding claim 18, the modified Brewer teaches the invention as previously claimed, but does not teach wherein the microdermabrasion device is a vibrational microdermabrasion device (personal care appliance 22 is used to oscillate the exfoliating head in a rotational, 
However, Reishus teaches a personal care appliance (Reishus; abstract) wherein the vibration motor is positioned within the head (motor 16 is within the top half of appliance 10; motor 16 can be used to provide rotational and/or translational oscillation) (Reishus; Figs. 1-2; col. 2, lines 15-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer vibrational motor such that it is positioned within the head, as taught by Reishus, for the purpose of proving a specific suitable location for the motor which would allow for the motor to operate the device to perform an oscillating motion of a skin treatment. 
Regarding claim 19, the modified Brewer teaches wherein the vibrational motor is oscillatable at one or more setting from 2,000 VPM to 12,000 VPM (oscillation of 90-300 Hz, which is equivalent to 5400-18000 RPM, overlapping the claimed range; see MPEP 2144.05(I)) (Brewer; para. [0026]).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer as applied to claim 1 above, and further in view of Boone, III et al. (US 2010/0049177 A1).
Regarding claims 20-21, as best understood, the modified Brewer teaches the invention as previously claimed, but does not teach wherein the microdermabrasion device includes a secondary appliance associated therewith, wherein the secondary appliance is skin-cleansing appliance, a heat treatment appliance, a cooling treatment appliance, a massaging appliance, electromagnetic energy appliance, an ionic infusion appliance, a phototherapy appliance, a porous scrubbing appliance, or a combination thereof.
However, Boone teaches a microdermabrasion system (Boone; abstract) wherein the microdermabrasion device includes a secondary appliance associated therewith, wherein the secondary appliance is a heat treatment appliance, a massaging appliance, electromagnetic energy appliance, a phototherapy appliance, or a combination thereof (light therapy (i.e. electromagnetic energy), photodynamic therapy, radio frequency therapy (i.e. heat treatment), microwave energy therapy, massage therapy, or a combination of these can be applied to the skin in combination with microdermabrasion) (Boone; abstract; para. [0005]; para. [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer device to include a secondary appliance associated therewith, wherein the secondary appliance is a heat treatment appliance, a massaging appliance, electromagnetic energy appliance, a phototherapy appliance, or a combination thereof, as taught by Boone, for the purpose of providing a user with a device which can provide a blending of skin therapies which offers synergistic benefits difficult to achieve with separate therapies (Boone; para. [0007]; para. [0174]).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer as applied to claim 36 above, and further in view of Rhoades.
Regarding claim 39, the modified Brewer teaches the invention as previously claimed, but does not teach wherein abrading the skin surface includes manually abrading the skin surface by contacting the abrasive matrix with the skin surface without the use of electrical power.
However, Rhoades teaches an apparatus with an abrasive attachment pad (Rhoades; abstract; para. [0047]) wherein abrading the skin surface includes manually abrading the skin surface by contacting the abrasive matrix with the skin surface (treatment attachments, such as with abrasive surfaces, are moved over and applied to an area of the skin) (Rhoades; abstract) without the use of electrical power (motion generator may or may not be used as the user moves the treatment attachments manually) (Rhoades; para. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer method such that it includes abrading the skin surface includes manually abrading the skin surface by contacting the abrasive matrix with the skin surface without the use of electrical power, as taught by Rhoades, for the purpose of enabling a user to apply a lighter treatment (Rhoades; para. [0139]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0293795 A1 by Carroll is considered to be relevant as it discloses a handheld device with abrasive surfaces and a motor for skin treatments.
US 2011/0120487 A1 by Rollat-Corvol et al. is considered to be relevant as it discloses an abrasive with particles ranging from the nano- to micro- range.
US 2005/0107806 A1 by Greenburg is considered to be relevant as it discloses a hand tool with an abrasive1 tip surface for microdermabrasion with a vacuum. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JACQUELINE M PINDERSKI/		/RACHEL T SIPPEL/Examiner, Art Unit 3785		Primary Examiner, Art Unit 3785